The only question presented by the record is whether the estate of R. A. Plummer was a vested or contingent interest at the time of the sheriff's sale, during the term of the life tenant, and (394) that depends on the question whether his estate vested at the death of the testatrix or at the death of the surviving life tenant, who is now dead. This seems to be a plain question both from the authorities and the language of the testatrix.
A copy of the entire will is not before us, but only extracts from which alone we are to gather the intention. If the intention was uncertain and doubtful, the Court would incline to a vested estate, because that construction tends to certainty and settles the right of property. The whole tract of land is devised to one Orr in trust for two of the testatrix's daughters during their natural lifetime, to be equally divided, and after the death of either, in trust in part for her three grandchildren, until the death of the other daughter, "at which time" said plantation is to be "equally divided" between said three grandchildren, of whom R. A. Plummer is one. Here both the object of the gift and the event
of its full enjoyment are certain, which makes a vested remainder unless a different intention can be discovered in the will. It is plain also that equality was the desire of the testatrix, but a different conclusion would lead to inequality in the event of the death of one of the grandchildren leaving children before the death of the tenant for life.
There is a class of cases, in which the gift is postponed to some future time, in which usually some express reason is given, or is easily gathered from the context of the will, for the postponement. This class is usually recognized when there is nothing else to control by the use of the words give or devise to a man "at," "When," or "if," etc., meaning at the death of the particular tenant, or when the devisee shall attain a certain age, or if some other event shall take place. These expressions are as applicable to the substance of the gift as they are to the time of its enjoyment, and the legacy would lapse if the legatee should die before the time indicated by these expressions, and this is the general rule.
(395)   There is another class distinguishable from the above, such as a gift to one, payable at a particular time, or to be paid when a particular thing shall happen. In these the time does not refer to the substance of the gift, but only to the time of its complete enjoyment, and no lapse can occur in the meantime. And it has been held that the expression, "equally to be divided," means the same as payable or to be paid. Guyther v. Taylor, 38 N.C. 323; Giles v. Franks, 17 N.C. 521.
It will be seen that the expressions in the present case are substantially identical with those in the latter class of cases. No reason whatever appears why the gift should not take effect until the death of the surviving life tenant, but a good reason does appear why the division merely *Page 265 
was postponed until that time, which was that the purposes of the trust might be performed by the trustee, at which time his duties ceased, and the grandchildren were entitled to a division and possession of their estate.
This being so, the plaintiffs are entitled to recover. Sutton v. West,77 N.C. 429.
PER CURIAM.                                    Affirmed.
Cited: Starnes v. Hill, 112 N.C. 11.
(396)